FILED
                     UNITED STATES COURT OF APPEALS                           JUN 04 2013

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U .S. C O U R T OF APPE ALS




SALVADOR M. RENTERIA,                             No. 11-15367

              Petitioner - Appellant,             D.C. No. 3:08-cv-05325-CRB
                                                  Northern District of California,
  v.                                              San Francisco

DERRAL G. ADAMS, Warden,
                                                  ORDER
              Respondent - Appellee.



Before: GOODWIN, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

       The memorandum disposition filed April 18, 2013, is amended as follows:

       As a substitute to the text at Page 3, Lines 5-12, starting with  and ending , please insert the following:

       398 U.S. 323, 331

(1970), that Petitioner failed to show that the trial court was “swayed by the array

of charges and tempted to reach a compromise verdict.” It attributed this, in part,

to the fact that “a seasoned trial judge” rather than a jury had been the finder of

fact. This conclusion was neither contrary to, nor an unreasonable application of,

federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d).>
      With this amendment, the panel has voted unanimously to deny the petition

for panel rehearing. Judges O’Scannlain and N.R. Smith have voted to deny the

petition for rehearing en banc, and Judge Goodwin so recommends.

      The full court has been advised of the petition for rehearing en banc and no

active judge has requested a vote on whether to rehear the matter en banc. Fed. R.

App. P. 35.

      The petition for rehearing and the petition for rehearing en banc are

DENIED.

      No further petitions for rehearing or rehearing en banc may be filed in

response to the amended disposition.